I concur in both the judgment and the opinion expressing the reasoning of the court. I write separately merely to indicate my understanding that one possible issue that might arise from the contractual provisions in dispute is not within the scope of our judgment and opinion.
I agree that the terms of the contract between the parties clearly and unambiguously do not provide for passing on any savings that could be said to arise from a new hire when that new hire does not replace a resigning or retiring firefighter. A question might arise, however, if there were an unreplaced resignation or retirement after the new hire, but within the duration of the contract. In effect, the new hire would have replaced the firefighter resigning or retiring, even though the new hire preceded the resignation or retirement. I do not have an answer for this question, which may or may not arise. I simply express my understanding that this question is not answered by our decision in this case, because the issue is not within the scope of our decision.